


Exhibit 10.2

 

[g74132ka01i001.jpg]

 

DEPARTMENT OF THE TREASURY

WASHINGTON, D.C. 20220

 

 

 

April 16, 2010

 

Mr. Robert Benmosche

President and Chief Executive Officer

American International Group, Inc.

70 Pine Street

New York, NY 10270

 

Re:                             Proposed Compensation Structures for Certain
Executive Officers and Most Highly Compensated Employees (“Covered Employees 26
–100”)

 

Dear Mr. Benmosche:

 

Pursuant to the Department of the Treasury’s Interim Final Rule on TARP
Standards for Compensation and Corporate Governance (the “Rule”), the Office of
the Special Master has completed its review of your 2010 compensation submission
on behalf of employees who are either executive officers of American
International Group, Inc. (“AIG”) or one of AIG’s 100 most highly compensated
employees, excluding those employees subject to Section 30.10 of the
Rule (“Covered Employees 26 – 100”). The Special Master’s compensation reviews
for Covered Employees 26 – 100 differ from the reviews of AIG’s “Top 25”
employees, which addressed individual “amounts payable” to those employees, 31
C.F.R. § 30.16(a)(3)(i). For Covered Employees 26 – 100, the Rule does not
require individual payment determinations; instead, the Special Master must
determine only whether the proposed compensation structures “will or may result
in payments that are inconsistent with the purposes of Section 111 of EESA or
TARP, or are otherwise contrary to the public interest” (as applied to Covered
Employees 26 – 100 of AIG, the “Public Interest Standard”). Id. §
30.16(a)(3)(ii).

 

On December 11, 2009, the Special Master issued determinations (the “2009
Determinations”) designed to ensure that 2009 compensation structures for AIG’s
2009 Covered Employees 26 – 100 met the Public Interest Standard. The 2009
Determinations were informed by a number of considerations, including each of
the principles articulated in the Rule. Id. § 30.16(b)(1). In particular, the
determinations emphasized allocating significant portions of compensation to
long-term structures tied to AIG’s overall value, using structures that are
performance-based and easily understood by shareholders, and protecting the
Company’s ability to remain a competitive enterprise and ultimately to repay the
its taxpayer assistance.

 

The Special Master has concluded that, for the reasons provided in the 2009
Determinations, the principles and requirements of those determinations should
generally continue to apply in 2010. Accordingly, the Special Master has
determined that the compensation structures described in Annex A, which reaffirm
the compensation structures approved in 2009, are consistent with the Public
Interest Standard. AIG’s proposed compensation structures, with minor
modifications, are consistent with the Special Master’s prescriptions, which
require that:

 

·                  Compensation may be provided in three primary components:
cash salary, stock salary, and incentive compensation. The amounts and
conditions of the components for each Covered Employee will be determined by
AIG’s compensation committee.

 

--------------------------------------------------------------------------------


 

·                  Compensation must be performance-based. Fixed compensation
should consist only of cash salaries and stock salaries at levels sufficient to
attract and retain employees and provide them a reasonable level of liquidity.
Cash salaries should not exceed $500,000 per year, except in exceptional cases
for good cause shown, as certified by the Company’s independent compensation
committee.

 

·                  Compensation must emphasize long-term results. At least 50%
of any incentive payment to a Covered Employee must be delivered in long-term
stock. In most cases, half of total pay — whatever the overall mix of components
for that individual — must not be transferable for at least three years.

 

·                  Stock compensation must constitute a significant portion of
each Covered Employee’s compensation structure. For employees who earn more than
$500,000 in total cash, that portion must be 55% at the minimum.

 

·                  Incentives may be paid if—and only if—the payments are
appropriate in light of AIG’s overall circumstances and a particular Covered
Employee achieves objective performance metrics. Incentive payments must be
subject to “clawback” if the performance assessment resulting in the
compensation is later discovered to be inaccurate.

 

·                  Incentive payments must be payable over time and delivered in
a mix of cash and stock, and the total value of all incentive compensation
payments cannot exceed a specified percentage of the company’s eligible
earnings, to be determined by the compensation committee.

 

·                  The restrictions described in the Special Master’s previous
determinations pertaining to perquisites, severance benefits, hedging
transactions, tax “gross-ups” and supplemental executive retirement plans shall
continue to apply to Covered Employees 26 – 100.

 

The Special Master’s determinations are limited to the compensation structures
described in Annex A, and shall not be relied upon with respect to any other
employee. The determinations have relied upon, and are qualified in their
entirety by, the accuracy of the materials submitted by AIG to the Office of the
Special Master, and the absence of any material misstatement or omission in such
materials. Pursuant to the Interim Final Rule, AIG may, within 30 days of the
date hereof, request in writing that the Special Master reconsider the
determinations set forth in Annex A. If the Company does not request
reconsideration within 30 days, these initial determinations will be treated as
final determinations. Id. § 30.16(c)(1).

 

 

 

Very truly yours,

 

 

 

/s/ Kenneth R. Feinberg

 

Kenneth R. Feinberg

 

Office of the Special Master
for TARP Executive Compensation

Attachments

 

cc:

Jeffrey Hurd, Esq.

 

 

Marc R. Trevino, Esq.

 

 

2

--------------------------------------------------------------------------------


 

ANNEX A

APPROVED 2010 COMPENSATION STRUCTURES

 

This Annex sets forth terms and conditions for the 2010 compensation structures
for AIG’s 2010 Covered Employees 26 – 100. (For the avoidance of doubt, if the
compensation structure for a Covered Employee fits within the $500,000 “safe
harbor” exemption set forth in Section 30.16(a)(3)(ii) of the Rule, the Special
Master’s approval is not required for that employee’s compensation structure.)
Capitalized terms used in this Annex have the meaning given to them in the
preceding letter. To the extent that AIG’s proposed structures do not meet the
principles and requirements of this Annex, AIG must make such modifications as
are necessary to comply with such principles and requirements.

 

1.              Primary Components of Compensation

 

·                Cash salary. Covered Employees should not receive cash salaries
payments in excess of $500,000, other than in exceptional circumstances for good
cause shown. Any such exceptions must be individually certified to the Office of
the Special Master by AIG’s compensation committee, which is comprised solely of
independent directors.

 

·                Stock salary. Stock salary must be determined as a dollar
amount through the date salary is earned, be accrued at the same time or times
as the salary would otherwise be paid in cash, and vest immediately upon grant,
with the number of shares or units based on the fair market value on the date of
grant. Whether a grant or payment that is labeled stock salary is salary or a
bonus for purposes of the Rule is determined based on all the facts and
circumstances.

 

·                Incentive compensation. Under any incentive compensation
structure, payments to a Covered Employee must be conditioned upon achievement
of objective performance criteria (other than continued service), with such
achievement to be assessed and certified by the compensation committee.
Performance criteria must be developed by the compensation committee and may be
reviewed by the Office of the Special Master. The aggregate amount of incentives
paid to Covered Employees for performance achieved only in 2010 may not exceed a
specified percentage of AIG’s eligible earnings. The amount and calculation of
such eligible earnings will be determined by the compensation committee and may
be reviewed by the Office of the Special Master.

 

2.              Allocation Rules

 

·                Application of allocation rules. The allocation rules apply to
each Covered Employee’s 2010 “primary compensation structure,” which is equal to
the sum of the amounts potentially payable to a Covered Employee (1) in 2010
cash salary, (2) in 2010 stock salary, or (3) under 2010 incentive plans. For
purposes of these determinations, 2010 incentive plans are plans for which
incentives are earned (a) solely with respect to 2010, and (b) under a
multi-year incentive plan established in 2010. Compliance with the allocation
rules is to be assessed based on a Covered Employee’s primary compensation
structure as designed and established in 2010, assuming both target level of
achievement under each incentive plan and maximum level of achievement under
each incentive plan.

 

·                Equity allocation. For a Covered Employee whose 2010 primary
compensation structure includes more than $500,000 of cash compensation, at
least 55% of his or her 2010 primary compensation structure must be allocated to
stock compensation. AIG may allocate less than 55% of a Covered Employee’s 2010
primary compensation structure to stock compensation if the cash allocation of
the employee’s primary compensation structure does not exceed $500,000, provided
that for such employee the allocation in the employee’s 2010 primary
compensation

 

A1

--------------------------------------------------------------------------------


 

structure to stock compensation must constitute a significant portion of the
primary compensation structure.

 

·                Long-term allocation. At least 50% of each Covered Employee’s
2010 primary compensation structure must be allocated to primary components of
compensation that will not be paid or become transferable prior to the third
anniversary of grant. For a Covered Employee whose 2010 primary compensation
structure does not include more than $500,000 of cash compensation, the
long-term allocation rule excludes cash salary.

 

3.              Additional Terms and Conditions

 

·                Payment of incentives. No payment or stock compensation grant
under a 2010 incentive plan may be made prior to the conclusion of the
applicable performance period. Payment under each 2010 incentive plan must
consist of at least 50% stock compensation; however, no cash may be paid under
an incentive plan to a Covered Employee unless either (1) 50% of the target
incentive amount under such plan has been first paid in the form of stock
compensation, or (2) at the time of such payment, the percentage of compensation
actually received in stock under such Covered Employee’s 2010 primary
compensation structure equals or exceeds the percentage of stock compensation
required in such Covered Employee’s compensation structure.* The stock
compensation paid under a 2010 incentive plan may not be transferred or
otherwise redeemed prior to the third anniversary of grant, provided that any
performance period exceeding one year in an incentive plan may be counted toward
this three-year holding period. For a Covered Employee whose 2010 primary
compensation structure includes more than $500,000 of cash compensation, at
least 50% of the amount payable in cash under each incentive plan must be
deferred at least one year after the date of the initial cash payment under that
plan.

 

·                Stock compensation generally. For purposes of these
determinations, “stock” compensation means the securities referenced by the
“basket” described in Part IV of the March 23, 2010, determinations for AIG’s
“Top 25” executives, or, for purposes of “long-term restricted stock” (as
defined in the Rule) only, AIG common stock or common stock units. No stock
compensation paid to a Covered Employee may be redeemed or become transferable
prior to the first anniversary of the date on which such stock compensation
vests. Notwithstanding the requirements of the foregoing sentence and the
transferability restrictions otherwise applicable to any stock compensation,
(1) an amount of stock sufficient to cover an employee’s tax withholding
obligations may become immediately transferable to the extent necessary to
satisfy the employee’s obligations, and (2) to the extent permitted by the Rule,
stock may become immediately transferable upon an employee’s death or separation
from service resulting from disability, as defined in the Company’s broad-based
long-term disability plan.

 

--------------------------------------------------------------------------------

*                 For example: E, a Covered Employee, participates in an
incentive program that meets the structural requirements of this Annex, and has
a target incentive payment of $100. If E achieves the applicable performance
criteria, E would be eligible for a payment of $100, consisting of stock
compensation of at least $50, and up to $50 in cash. On the other hand, if E
fails to fully meet the performance criteria and as a result is eligible to
receive $75 in incentive payments, the amount of E’s incentive payable in cash
will depend on whether E previously received 2010 stock compensation, such as
stock salary. If E had not received other stock compensation, only $25 of the
payment could be in cash because no cash could be paid prior to the payment of
50% of the target payment — $50 in this case — in stock compensation. If,
however, E had received other stock compensation, the amount of cash payable
under the incentive plan could exceed $25, but only to the extent the cash
proportion of compensation actually paid to E with respect to 2010 would not
exceed the portion required to be allocated to cash in E’s primary compensation
structure.

 

A2

--------------------------------------------------------------------------------


 

·                Clawbacks and hedging. Any incentive payment must be subject to
“clawback” if the payment or the amount thereof was based on materially
inaccurate financial statements (which term includes, but is not limited to,
statements of earnings, revenues, or gains) or any other materially inaccurate
performance metric criteria, or if the Covered Employee is terminated due to
misconduct that occurred during the period the incentive was earned. In
addition, the compensation structure for each Covered Employee must prohibit the
employee from engaging in any derivative or similar transaction with respect to
AIG that would undermine the long-term performance incentives created by the
compensation structures set forth in this Annex.

 

·                Employees entering the “Top 25”. If AIG reasonably concludes
that a Covered Employee may become one of the “Top 25” employees in 2011, the
compensation structure for that Covered Employee will be subject to the
following additional terms and conditions to assure compliance with pertinent
statutory and regulatory requirements. Any payment under a 2010 incentive plan
that would be payable to the Covered Employee in cash in the first quarter of
2011 consistent with the terms of this Annex may be paid on or before
December 31, 2010. In addition, notwithstanding the other requirements of this
Annex, any incentive compensation for performance in 2010 may be paid to the
Covered Employee in the form of AIG common stock (but not stock units) that
vests on or before December 31, 2010, provided that the transferability of such
stock shall be consistent with the structural principles of this Annex. Finally,
notwithstanding the other requirements of this Annex, up to one-third of the
Covered Employee’s “annual compensation” for 2010 may be paid in the form of
“long-term restricted stock,” as those terms are defined in the Rule.

 

·                Severance. No 2010 compensation structure may establish the
right to a “golden parachute” payment (as defined in the Rule) or permit an
increase in the amount of such a payment under an already-existing arrangement.

 

4.              Other components of compensation

 

·                Tax gross-ups. AIG is prohibited from providing (formally or
informally) tax gross-ups to any of the Covered Employees, in the same manner as
the gross-up prohibition applies to “Top 25” employees under the Rule.

 

·                Other compensation and perquisites. No more than $25,000 in
total other compensation and perquisites may be provided to any Covered
Employee, absent exceptional circumstances for good cause shown, as defined by
pertinent SEC regulations. Payments to Covered Employees under expatriate
arrangements, not to exceed $350,000 per employee (excluding “tax equalization
agreements” as defined in the Rule), are excluded from the limitation in the
foregoing sentence.

 

·                Supplemental executive retirement plans and non-qualified
deferred compensation plans. No amounts may be accrued under supplemental
executive retirement plans, and no Company contributions may be made to other
“non-qualified deferred compensation” plans, as defined by pertinent SEC
regulations, for any Covered Employee for 2010. For the avoidance of doubt,
neither the foregoing limitation nor the corresponding limitation in the 2009
Determinations (1) applies to employee-funded elective deferral arrangements, or
(2) precludes continuing recognition of age and service credit for Company
employees for the purposes of vesting in previously accrued benefits under any
plans referred to in this paragraph.

 

·                Qualified plans. For the avoidance of doubt, the Special Master
has determined that participation by the Covered Employees in broad-based,
tax-qualified retirement and health and welfare plans is consistent with the
Public Interest Standard, and amounts contributed to or payable under such plans
are not counted against the $25,000 limit on other compensation and perquisites.

 

A3

--------------------------------------------------------------------------------
